DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks, filed 2 March 2022, with respect to claim 1 as amended in view of the prior art of record have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. However, the amendments to the claims filed 2 March 2022 have necessitated new grounds of rejection under 35 USC 112(b), detailed below.

Claim Objections
Claims 2 and 4-6 are objected to because of the following informalities:  
In claim 2, line 4, “fo” should be changed to --of--
In claims 4-6, line 4, “to the recess” should be changed to --into the recess--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a wedge seal member and a spline seal member positioned between the rotor blades” in claim 1, lines 8-9. While only a single wedge seal member and spline seal member are recited, a plurality of rotor blades are claimed in claim 1, and it is unclear if a wedge seal member and spline seal member is required between each pair of rotor blades, or if the claim only requires one wedge seal member and spline seal member positioned between a (or any) pair of rotor blades. For examination purposes, the claim is interpreted as requiring a wedge seal member and a spline seal member positioned between adjacent rotor blades.
Claim 1 recites “the first side surface including…a first slot…open on the bottom surface to serve as an insertion opening for the spline seal member” in lines 12-16, and “the second side surface including a second slot…open on the bottom surface to serve as the insertion opening for the spline seal member” in lines 17-21. The claim as written appears to require the first and second slots to each form the same insertion opening for the same spline seal member. However, as best understood in light of the specification, the first slot in one shank cooperates with the second slot in an adjacent shank to form an insertion opening for a spline seal member (as shown in Fig. 6C; it is also noted claim 1 as previously presented in the claims filed 29 November 2018 referred to adjacent shanks of rotor blades before the current amendment). For examination purposes, the claim is interpreted as requiring the first slot in one shank to cooperate with the second slot in an adjacent shank to form an insertion opening for a spline seal member, which is consistent with Applicant’s disclosure.
Claim 3 recites “the housing groove being communicated with the recess” in line 8. It is unclear what “being communicated with” means in this context, as it is unclear what it means for a groove to communicate with a recess. For examination purposes, the claim is interpreted as requiring the housing groove to be connected to the recess.
Claim 7 recites “the first inner surface including an inclined surface inclined toward the insertion opening in a direction away from the first inner surface” in lines 3-5. It is unclear how the first inner surface can be inclined away from itself, as the “inclined surface” is part of the first inner surface as claimed. For examination purposes, the inclined surface is interpreted as being inclined in a direction relative to the rest of the first inner surface.
Claim 7 recites “the second inner surface projecting forward around the bottom surface” in lines 6-7. It is unclear whether the term “around” should be interpreted as “near” (i.e., “near the bottom surface”), “at” (i.e., “at the bottom surface”), or “surrounding” (i.e., “surrounding the bottom surface”). For examination purposes, the term “around” is interpreted as “at” such that the second inner surface projects forward at the bottom surface. 
Claims 2 and 4-6 are rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Lee et al. (US 7,322,797) in view of Tiemann (US 6,561,764), as applied in the previous office action dated 2 December 2021.
Regarding claim 1, Lee in view of Tiemann fails to disclose “the first slot and the second slot including a receiving portion projecting forward from inner surfaces thereof as a part of an edge of the insertion opening to receive the spline seal member.” While Tiemann does disclose a spline seal member received in the first and second slot, Tiemann discloses the spline seal extends below the insertion opening of the first and second slots to be mounted against (i.e., received by) the rotor disk in order to allow the spline seal to provide a spring or elastic effect (Tiemann, Col. 7 lines 47-57). Moving the mounting location of the spline seal member from the rotor disk to the insertion opening would decouple the spline seal from the rotor disk, and would not allow the spline seal member to provide the desired spring effect. Therefore, one of ordinary skill in the art would not be able modify the seal structure of Tiemann to have a receiving portion projecting from the edge of the insertion opening without rendering the device of Tiemann unsuitable for its intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745